Case 1:14-cr-00033-HSO-JCG Document 1069 Filed 03/26/21 Page 1 of 4

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT SOUTHERN oermicr A MISSISSIPPI
SOUTHERN DISTRICT OF MISSISSIPPI Fil
MAR 26 2021
ARTHUR JORNSTON
BY a DEPUTY
RASAQ ADEROJU RAHEEM,
Movant,
Vv. Criminal No. 1:14cr33-HSO-JCG-3

Civil No. 1:20cv261-HSO

UNITED STATES OF AMERICA,
Respondent.

 

RAHEEM REQUEST TO LEAVE AND AMEND HIS
MOTION TO VACATE UNDER FED. R. CIV. P. 15(C)(1)(C)

THE MOVANT, Rasaq Aderju Raheem, hereby Pro Se files the
Request to Leave and Amend his timely filed Motion to Vacate

under Fed. R. Civ. P. 15(c)(1)(c). Raheem states as follows;

(a) Invoking the Liberal Amendment Policy

Raheem avers in filing his 2255 motion, he tiled Ground
2-5 "Lacked of Jurisdiction" but was arguing “improper venue."
Raheem avers because he is acting Pro Se, the Court should

construe his jurisdiction argument as "improper venue." See
Case 1:14-cr-00033-HSO-JCG Document 1069 Filed 03/26/21 Page 2 of 4

Martin V. Maxey, 98 F.3d 844, 847 n.4 (5th Cir. 1996)("Pro Se
habeas petitioners are construed liberally and are not held
to the same stringent and rigorous standards as lawyers'

pleading.")

(b) Raheem's request under 15(c)(1)(c)

Under Fed. R. Civ. 15(c)(1)(c) "[a]n amendment to a
pleading relates back to the date of the original pleading when
-.-- the amendment asserts a claim ... that arose out of the
conduct, transaction, or occurrence set out~- or attempted to
be set out in the original pleading."

Raheem is moving to amend Ground 2-5 to the following;

GROUND TWO: COUNSEL WAS INEFFECTIVE FOR FAILING TO MOVE FOR
DISMISSAL OF OFFENSE COMMITTED OUTSIDE THE COURT'S VENUE

The Sixth Amendment of the U.S. Const. Speaks clearly:
"In all criminal prosecutions, the accused shall enjoy ... an
impartial jury of the State and District wherein the crime shall
have been committed, which District shall have been previously
ascertained by law." Fed. R. Of Crim. P. 18 states the same
and is controlling. "Expect as otherwise permitted by statute
or these rules, the prosecution shall be had in a district in

which the offense was committed."
Case 1:14-cr-00033-HSO-JCG Document 1069 Filed 03/26/21 Page 3 of 4

In reading the Second Superseding Indictment, the following
offenses was committed outside of the Southern District of
Mississippi: Paragraph #77, 78, 79, 83, 84, 85, 86, 87, 88,

89 & 91, Raheem avers all of these offense occurred outside
of the District Court's jurisdiction, and therefore, the Court
could not proceed on a trial on offense that it lacked venue.

Therefore, Raheem was charged, convicted and sentenced

to crimes based on these offenses, and a new trial is warranted.
CONCLUSION

WHEREFORE, the Court should Grant this Amendment Motion

to Vacate under 15(c)(1)(c).

CERTIFICATION OF SERVICE

I HEREBY CERTIFY that the foregoing is a true and correct
copy that was placed in the prison's mailbox on this 10" aay
of March, 2021 to be mailed to the Clerk of Courts, 2012 5th

Street, Suite 403 Gulfport, Mississippi 39501.

Rasaq Aderoju Raheem
clse 1:14-cr-00033-HSO-JCG Document 1069 Filed 03/26/21 Page 4 of 4

CERTIFicare oF Scence
TT alse CaMGy Aha sg ue ond Cornu (s
25 FAX Kocese i WeS Lew Cons ed toy KA
\msh los Lasyk Mma Procaducs NIV USPS
Pega TAS) ko AWA SHR COE WK Omsted Sistas
adorn) ad (SF Qom Alene ) Qult-pox hs Ws
Bisel On Anis 292° aay ok (March, 209) -

my

Ratcem - A. RASA

 

 
